20-3529
Shull v. Sorkin

                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
“SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT
ON ANY PARTY NOT REPRESENTED BY COUNSEL.

        At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
19th day of July, two thousand twenty-one.

Present:
            DEBRA ANN LIVINGSTON,
                  Chief Judge,
            ROBERT D. SACK,
            DENNY CHIN,
                  Circuit Judges.
_____________________________________

DENISE K. SHULL, THE RETHINK GROUP, INC.,

                       Plaintiffs-Appellants,

                  v.                                                20-3529

TBTF PRODUCTIONS, INC., SHOWTIME NETWORKS
INC., CBS CORPORATION, BRIAN KOPPELMAN,
DAVID LEVIEN, DAVID NEVINS, ANDREW ROSS
SORKIN,

                       Defendants-Appellees.

_____________________________________


For Plaintiffs-Appellants:                      AVRAM TURKEL, Borstein Turkel, P.C., New York,
                                                NY; Jonathan E. Moskin, on the brief, Foley &
                                                Lardner LLP, New York, NY



                                                  1
For Defendants-Appellees:                      ELIZABETH A. MCNAMARA (Rachel F. Strom and
                                               Meenakshi Krishnan, on the brief), Davis Wright
                                               Tremaine LLP, New York, NY

       Appeal from a judgment and order of the United States District Court for the Southern

District of New York (Daniels, J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment and order of the district court are AFFIRMED.

       Plaintiffs-Appellants Denise K. Shull (“Shull”) and The ReThink Group, Inc. (together,

“Plaintiffs”) commenced this action against Defendants-Appellants TBTF Productions, Inc.,

Showtime Networks Inc., CBS Corporation, Brian Koppelman, David Levien, and Andrew Ross

Sorkin (collectively, “Defendants”) on December 31, 2018, alleging, inter alia, that Defendants

committed copyright infringement. Broadly, Plaintiffs allege that Defendants’ television show,

Billions, is an unauthorized derivative work based on key elements of Plaintiffs’ book, Market

Mind Games: A Radical Psychology of Investing, Trading, and Risk (“Market Mind Games”).          In

Plaintiffs’ view, Defendants portray the fictional character of Dr. Wendy Rhoades (“Dr. Rhoades”)

in Billions in substantially the same manner as Shull portrays the fictional characterization of

herself in Market Mind Games.         The district court granted Defendants’ motion to dismiss on

October 4, 2019, concluding that Plaintiffs failed to state copyright infringement claims because

they failed to allege plausibly that Market Mind Games and Billions are substantially similar.

After the district court entered judgment, Plaintiffs filed a motion to vacate or set aside the

judgment and for leave to file an amended complaint, which the district court denied.   Plaintiffs

appeal, challenging the district court’s judgment dismissing their complaint and order denying

their post-judgment motion for leave to amend.        We assume the parties’ familiarity with the

underlying facts, the procedural history of the case, and the issues on appeal.



                                                  2
       A. Motion to Dismiss

       We review de novo the district court’s judgment granting Defendants’ motion to dismiss.

Stratte-McClure v. Morgan Stanley, 776 F.3d 94, 99–100 (2d Cir. 2015).           “To survive a motion

to dismiss, a complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to

relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)).       “A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Id.      In considering a motion to dismiss, a court generally

“must limit itself to facts stated in the complaint or in documents attached to the complaint as

exhibits or incorporated in the complaint by reference.” Kramer v. Time Warner Inc., 937 F.2d

767, 773 (2d Cir. 1991).    A district court “may also consider matters of which judicial notice may

be taken under Fed. R. Evid. 201.” Id.

       Here, Plaintiffs argue that reversal is required because the district court improperly relied

on facts it judicially noticed via a “quick internet search” to refute the allegations in the complaint.

We disagree.    Even assuming arguendo that the district court improperly took judicial notice of

the fact “that there are numerous in-house performance coaches who are currently on Wall Street,”

App’x at 295, we need not disturb the district court’s decision.     Based on our de novo review of

the works at issue, the district court properly concluded that Plaintiffs’ copyright infringement

claims are deficient as a matter of law.

       “To establish a claim of copyright infringement, ‘two elements must be proven: (1)

ownership of a valid copyright, and (2) copying of constituent elements of the work that are

original.’” Abdin v. CBS Broad. Inc., 971 F.3d 57, 66 (2d Cir. 2020) (quoting Feist Publ’ns, Inc.

v. Rural Tel. Serv. Co., 499 U.S. 340, 361 (1991)).       To satisfy the second of these elements, a


                                                   3
plaintiff “must demonstrate that: (1) the defendant has actually copied the plaintiff’s work; and (2)

the copying is illegal because a substantial similarity exists between the defendant’s work and the

protectible elements of [the] plaintiff’s [work].”       Id. (internal quotation marks and emphasis

omitted).   We have explained that courts may resolve the question of substantial similarity as a

matter of law at the pleadings stage based on a review of the works in their entirety.           Peter F.

Gaito Architecture, LLC v. Simone Dev. Corp., 602 F.3d 57, 63–65 (2d Cir. 2010).

        First, the district court properly concluded that the works are not substantially similar under

the “more discerning observer” test. The “more discerning observer” test requires us to assess

“substantial similarity between those elements, and only those elements, that provide

copyrightability to the allegedly infringed [work].” Abdin, 971 F.3d at 66 (internal quotation

marks omitted).     “[W]e examine the similarities in such aspects as the total concept and feel,

theme, characters, plot, sequence, pace, and setting.” Id. (internal quotation marks omitted).

        A review of these factors illustrates that Billions and Market Mind Games are not

substantially similar.    The plot of Market Mind Games, to the extent there is one, is wholly

dissimilar from that of Billions.     Likewise, the similarities that exist between Dr. Rhoades in

Billions and the fictional version of Shull in Market Mind Games—namely their gender and

occupation—are generalized and non-protectible.         Id. at 72 (noting that “stock similarities” such

as hair color, race, and profession “are non-protectible generalized traits that cannot support a

plausible character infringement claim”).      Bearing these and other distinctions in mind, the total

concept and feel of Market Mind Games is quite different from that of Billions: Whereas Market

Mind Games is an academic book that draws on fictional stories to illustrate Shull’s ideas, Billions

is an entirely fictional serial television drama that, as the district court described it, seeks to portray

“the drama that lies in the age old trifecta of money, power, and sex,” App’x at 291.          See Abdin,


                                                    4
971 F.3d at 73 “([W]here the ‘total concept and feel’ of competing works is different, we will not

find infringement.”)

       Second, the district court properly concluded that the works are not substantially similar

under the so-called “quantitative and qualitative” approach.    We have described this approach as

requiring a court to consider: (1) quantitatively, whether “the amount of the copyrighted work that

is copied” is “more than de minimis”; and (2) qualitatively, whether the copying “concerns the

copying of expression, rather than ideas, facts, works in the public domain, or any other non-

protectable elements.”    Castle Rock Ent., Inc. v. Carol Pub. Grp., Inc., 150 F.3d 132, 138 (2d Cir.

1998) (internal quotation marks and alterations omitted).

       A review of the works unveils no actionable copying, let alone copying that exceeds the de

minimis threshold.     As noted above, the stock similarities between Dr. Rhoades and the fictional

version of Shull cannot support a plausible infringement claim.    Nor can the supposed similarities

between the psychological advice that Dr. Rhoades and Shull offer.          Plaintiffs, among other

things, cannot copyright the idea that one should eat, sleep, and exercise to perform well.      See

Abdin, 971 F.3d at 67 (“[F]acts and ideas are not protected by copyright.”).      And to the extent

Plaintiffs allege that Billions copies a one-on-one counseling session that takes place in Market

Mind Games concerning a bad trade, they are mistaken.          The counseling sessions in the two

works take place in entirely different contexts, resulting from different traumas and leading to

different psychological revelations.

       Accordingly, even assuming that the district court erred in consulting the internet, it

properly dismissed the copyright infringement claims here on the ground that the works at issue

are not substantially similar, dooming these claims as a matter of law.




                                                  5
          B. Post-Judgment Motion for Leave to Amend

          We review the “denial of a postjudgment motion for leave to replead for abuse of

discretion.” Williams v. Citigroup Inc., 659 F.3d 208, 212 (2d Cir. 2011).          But we review de

novo the denial of such a motion “on the grounds that amendment would be futile.” Jackson v.

Abernathy, 960 F.3d 94, 97 (2d Cir. 2020). “An amendment to a pleading is futile if the proposed

claim could not withstand a motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6).” Lucente v.

Int’l Bus. Machs. Corp., 310 F.3d 243, 258 (2d Cir. 2002).

          Plaintiffs argue that the district court abused its discretion in denying their post-judgment

motion for leave to amend in large part because they were not afforded an opportunity to replead.

Again, we disagree.       The district court properly denied Plaintiffs’ motion for leave to amend

because Plaintiffs’ proposed amendments as to their remaining claims would be futile.

          “In the ordinary course, the Federal Rules of Civil Procedure provide that courts ‘should

freely give leave’ to amend a complaint ‘when justice so requires.’” Williams, 659 F.3d at 212

(quoting Fed. R. Civ. P. 15(a)(2)).       “Where, however, a party does not seek leave to file an

amended complaint until after judgment is entered, Rule 15’s liberality must be tempered by

considerations of finality.” Id. at 213.     Thus, “[a]s a procedural matter, ‘[a] party seeking to file

an amended complaint postjudgment must first have the judgment vacated or set aside pursuant to

[Rules] 59(e) or 60(b).’”     Id. (quoting Ruotolo v. City of New York, 514 F.3d 184, 191 (2d Cir.

2008)).     We have held that “it is an abuse of discretion to deny a motion under Rule 59(e) . . .

when the plaintiff was never given an opportunity to replead in the first place.”         Metzler Inv.

Gmbh v. Chipotle Mexican Grill, Inc., 970 F.3d 133, 144 (2d Cir. 2020).              But even when a

plaintiff has not had one such opportunity, a district court may properly deny her post-judgment

motion for leave to amend if her proposed amendments would be futile.          See Williams, 659 F.3d


                                                   6
at 214 (“It is well established that leave to amend need not be granted where the proposed

amendment would be futile.” (internal quotation marks and alterations omitted)).

        Here, Plaintiffs’ proposed amended complaint includes additional factual allegations

pertaining to their claims for copyright infringement and a new claim under Section 43(a) of the

Lanham Act for false endorsement.          Plaintiffs’ amended copyright claims fail for the same

reasons their original copyright claims failed.     As highlighted above, the district court properly

dismissed Plaintiffs’ copyright infringement claims after a careful review of the works, in their

entirety, led it to conclude they are not substantially similar as a matter of law.      No amount of

repleading can remedy this deficiency. See Gaito, 602 F.3d at 64–65 (holding that courts may

resolve the issue of substantial similarity as a matter of law at the pleadings stage based on a

complete review of the works at issue).

        Plaintiffs’ Lanham Act claim suffers from a similar flaw.           To state a claim for false

endorsement under Section 43(a) of the Lanham Act, a plaintiff must plausibly allege: “(1) that

the mark . . . is distinctive as to the source of the good or service at issue, and (2) that there is [a]

likelihood of confusion between the plaintiff’s good or service and that of the defendant.” See

Electra v. 59 Murray Enters., Inc., 987 F.3d 233, 257 (2d Cir. 2021) (internal quotation marks

omitted).   As to the second of these elements, a court may dismiss a Section 43(a) claim “as a

matter of law where the court is satisfied that the products or marks are so dissimilar that no

question of fact is presented.”      Pirone v. MacMillan, Inc., 894 F.2d 579, 584 (2d Cir. 1990)

(internal quotation marks omitted).         We have previously explained that “the absence of

substantial similarity leaves little basis for asserting a likelihood of confusion or palming off for

purposes of a claim under [S]ection 43(a) of the Lanham Act.” See Warner Bros. Inc. v. Am.

Broad. Cos., 720 F.2d 231, 246 (2d Cir. 1983) (internal quotation marks omitted).             Given the


                                                   7
absence of substantial similarity here—and, indeed, given the considerable dissimilarity between

Dr. Rhoades in Billions and the fictionalized version of Shull in Market Mind Games—Plaintiffs

“cannot possibly show confusion as to source or sponsorship” sufficient to state a claim under

Section 43(a) of the Lanham Act. Pirone, 894 F.2d at 585 (internal quotation marks omitted).

       Accordingly, the district court properly denied Plaintiffs’ post-judgment motion for leave

to amend.

                                        *      *       *

       We have considered Plaintiffs’ remaining arguments and find them to be without merit.

Accordingly, we AFFIRM the judgment and order of the district court.

                                                   FOR THE COURT:
                                                   Catherine O’Hagan Wolfe, Clerk




                                               8